DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1-18 are pending and rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Objections
The claims are objected to because of the following informalities:
In claims 2-18, line 1, “method" should read —computer-implemented method—
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 


Claims 3-5, 7, 9 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 3 recites “the optimum experience desired with an optimum size of buyer group”. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim 4 recites “recommended by computer algorithms or machine learning driven bots to specific nano segments to create, optimize or enhance a desired experience”. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim 5 recites “product profile”. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim 7 recites “wherein the moderator may be supported by a machine learning algorithm or bot for a more intuitive experience”. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim 9 recites “engagement score” and “high propensity to complete sub campaign tasks”. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim 18 recites “wherein the online platform partners with a financial institution to provide an online loan to the buyer or provide an option of bill discounting, and wherein decision making of the loan approval or bill discounting will be enabled by the assessment of the nano segment characteristics by said financing institution”. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  


Claim 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the term “buyer profile” in line 8 and “matching profile… criteria” in lines 10-11 of the claim.  It is unclear as to whether these two “profile" recitations should be interpreted as the same or different. As such, the claim is indefinite for failing to distinctly claim the invention. For purposes of examination, the “profile" terms are interpreted as separate entities, as this appears to be Applicant's intent.

Claim 1 also recites “moderating…further comprising the steps of… creating”. It is unclear how a moderator performing the moderating step may be capable of creating preference parameters or nano segments, as claimed.

Claim 2 recites “wherein the step of setting preference parameters for a buyer profile…”, however in claim 1 there is no “setting” of preference parameters, rather there is “creating preference parameters.” It is unclear as to whether “setting" should be interpreted as “setting” or “creating.”  As such, the claim is indefinite for failing to distinctly claim the invention.  For purposes of examination, “setting" is interpreted as "creating" as this appears to be Applicant's intent.

Claim 3 recites “the optimum experience desired with an optimum size of buyer group”. The terms ‘optimum experience’ and ‘optimum size’ are relative terms that render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s user of the term is circular and provides no standard for determining what is an ‘optimum experience’ or ‘optimum size’.
It is unclear what patentable distinction is claimed, if any, particularly in the absence of written description. 

Claim 5 recites “wherein the step of creating preference parameters for a product profile…”, however in claim 1 there is no creating of preference parameters for a product profile, rather there is “creating preference parameters for a buyer profile.” It is unclear as to whether “product" should be interpreted as a new distinct “product” or the previous “buyer.”  As such, the claim is indefinite for failing to distinctly claim the invention.  For purposes of examination, “product" is interpreted as a distinct "product" as this appears to be Applicant's intent.

Claim 6 recites “an experience that is highly fitted to the buyer’s nano segment”. The term ‘highly fitted’ is a relative term that renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s user of the term is circular and provides no standard for determining what is ‘highly fitted’.
It is unclear what patentable distinction is claimed, if any, particularly in the absence of written description. For purposes of examination, the limitation is interpreted as ‘related’.

Claim 7 recites “more intuitive experience”. The term ‘more intuitive’ is a relative term that renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s user of the term is circular and provides no standard for determining what is ‘more intuitive’.
It is unclear what patentable distinction is claimed, if any, particularly in the absence of written description.

Claim 9 recites “high propensity”. The term ‘high propensity’ is a relative term that renders the claims indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s user of the term is circular and provides no standard for determining what is ‘high propensity’.
It is unclear what patentable distinction is claimed, if any, particularly in the absence of written description. For purposes of examination, the limitation is interpreted as ‘potential’.

	Claims 2-18 are similarly rejected based on their dependence upon claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-18 are directed to a method, which is a process.  Therefore, claims 1-18 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Claim 1 sets forth the following limitations which recite the abstract idea of identifying potential customers, including the following steps:
providing a platform for conducting said buying campaign; through engagement, collaboration and sharing with said buyers and suppliers; 
moderating said buying campaign by a moderator, further comprising the steps of; 
creating preference parameters for a buyer profile; and 
creating nano segments, wherein a nano segment is a small group of consumers with a multiplicity of matching profile demographic and background criteria.
The recited limitations above set forth the process for identifying potential customers. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors) and managing personal behavior or relationships or interactions between people (e.g. social activities, teaching, and following rules or instructions).  
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as a computer, an online platform.
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.  
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
When taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Certain additional elements also recite well-understood, routine, and conventional activity (See MPEP 2106.05(d)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claims 2-18 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the process for identifying potential customers. Thus, each of claims 2-18 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Dependent claims 2-18 also do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations fail to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Horn et al. (U.S. Pre-Grant Publication No. 2011/0320362) (“Van Horn”) in view of Baum et al. (U.S. Pre-Grant Publication No. 2012/0226559) (“Baum”).

Regarding claim 1, Van Horn teaches a computer implemented method of conducting a buying campaign of a cohort of a plurality of buyers and suppliers, comprising the steps of:
providing an online platform for conducting said buying campaign; through engagement, collaboration and sharing with said buyers and suppliers (Fig. 4; para [0082], on-line group-buying mechanism typically represents a computing system, e.g., a computing system operated by a merchant and/or operator who facilitates the sale of a featured item(s) on behalf of itself and/or a third party merchant in an on-line group-buying sale; para [0083] buyers may communicate with each other directly, via the partners, via the on-line group-buying mechanism, the negotiating room and/or via an electronic network between them); 
moderating said buying campaign by a moderator (para [0082], operator). 

Although Van Horn teaches moderating, Van Horn does not explicitly teach creating preference parameters for a buyer profile; and creating nano segments, wherein a nano segment is a small group of consumers with a multiplicity of matching profile demographic and background criteria.
In a similar field of endeavor, Baum teaches: 
creating preference parameters for a buyer profile (para [0019], The campaign indicates a set of target attributes that the offer provider is looking for in marketing to particular users for a product or service. Accordingly, the set of target attributes refers to the set of attributes the campaign is targeting); and 
creating nano segments, wherein a nano segment is a small group of consumers with a multiplicity of matching profile demographic and background criteria (para [0019], The micro-segmentation system determines a micro-segment that includes users that match the target attributes of the campaign, wherein gender reads on demographic)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the noted limitations as taught by Baum in the method of Van Horn, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved method for having an accurate segmentation of very large user populations based on recorded preferences and behaviors before the system can make recommendations (See Baum: para [0006]). 

Regarding claim 2, Van Horn and Baum teach the above method of claim 1.  Baum also teaches wherein the step of setting preference parameters for a buyer profile to create a nano segment further comprises the steps of setting nano segments, characteristics and campaign details (para [0023], with a processor in the micro-segmentation system, a micro-segment definition, the campaign, and the set of target attributes to determine a micro-segment classification from the plurality of users that each has a match between the set of user attributes and the set of target attributes.).

Regarding claim 3, Van Horn and Baum teach the above method of claim 1.  Baum also teaches where a size of the nano segment is decided based on the optimum experience desired with an optimum size of buyer group (para [0019], each micro-segment includes a specific set of key discriminating features (“KDFs”) that defines a group of attributes utilized by decision makers and a volume or value figure to indicate the micro-segment size).

Regarding claim 4, Van Horn and Baum teach the above method of claim 1.  Baum also teaches wherein products, services or add on options for said buyer may be recommended by computer algorithms or machine learning driven bots to specific nano segments to create, optimize or enhance a desired experience (para [0005],  data mining, artificial intelligence, and various algorithms may be utilized; para [0026],  A combination of machine learning over provided micro-segment sample dataset(s) and/or a priori values representing any marketer specified attribute bias (e.g., overweight HHI>AGE) are utilized).

Regarding claim 5, Van Horn and Baum teach the above method of claim 1.  Baum also teaches wherein the step of creating preference parameters for a product profile further comprises the steps of identifying products that are most suitable for said buyer profile, preferences and interests, wherein these preferences and interests may be recommended by machine learning algorithms from past data existing on the online platform before creation of said product profile (para [0018], recommendation system is a system that employs information clustering and filtering techniques that attempt to recommend information content or product items that are likely to be of interest to a specific user (consumer) based on the cluster or segment he or she is in).

Regarding claim 6, Van Horn and Baum teach the above method of claim 1.  Van Horn also teaches wherein said buyers and suppliers collaborate and co-create an experience that is highly fitted to the buyer's nano segment characteristics (para [0080], Embodiments of the invention may provide increased communications between buyers and sellers beyond simple communication of prices and offers for featured items. Accordingly, such embodiments of the invention may enhance a sense of community sometimes associated with a group-buying experience.).

Regarding claim 7, Van Horn and Baum teach the above method of claim 6.  Van Horn also teaches wherein said collaborating and co-creating step is coordinated by said moderator, and wherein the moderator may be supported by a machine learning algorithm or bot for a more intuitive experience (para [0092], Communication (e.g., text communications) among a large number of persons (e.g., the buyers 402, 404, 406) creates a great deal of messages, including “noise,” which preferably should be filtered and managed to enable the negotiating room operator and/or merchandise seller 401 to respond in an appropriate manner so as to allow the seller to take advantage of information received from buyers and/or other sellers; see also Baum, para [0005]).

Regarding claim 8, Van Horn and Baum teach the above method of claim 1.  Baum also teaches wherein the buying campaign is divided into sub campaigns for handling a specific product or service purchase (para [0027], Users may be rapidly (“on-the-fly”) segmented into fine-grained micro-segments, which improves scalability). 

Regarding claim 9, Van Horn and Baum teach the above method of claim 8.  Van Horn also teaches wherein said moderator assigns responsibility of said sub campaign to another buyer from within the group, and wherein said assignment is derived from karma points and engagement score, and wherein an algorithm recommends buyer(s) with high propensity to complete sub campaign tasks, to the moderator (para [0095], A seller representative or forum moderator receives many of the incoming messages, examines them, and prepares an appropriate response and/or routes messages to customer service agents of the seller or operator assigned to work with the particular negotiating room and respond to messages of any or all types.; see also Baum para [0024], component tracks how users react to each offer and optionally provides a rewards/incentive system when users act on recommended offers).

Regarding claim 10, Van Horn and Baum teach the above method of claim 1.  Van Horn also teaches wherein said online platform handles collection from said buyers and conducts payment to said suppliers (para [0025], operator may complete the sales transaction with each buyer by accepting offers at or above the final price, charging each successful buyer's credit card at the time the purchased featured item is shipped to the buyer).

Regarding claim 11, Van Horn and Baum teach the above method of claim 1.  Van Horn also teaches wherein the online platform becomes a transacting entity through the moderator, making it convenient for a supplier to conduct transactions with a single entity, and wherein the online platform may also negotiate on the buyer's behalf with suppliers (para [0025], operator may complete the sales transaction with each buyer by accepting offers at or above the final price, charging each successful buyer's credit card at the time the purchased featured item is shipped to the buyer).

Regarding claim 12, Van Horn and Baum teach the above method of claim 1.  Baum also teaches wherein said online platform generates revenues from the suppliers' commission and enables subsequent business connections (para [0030], micro-segmentation system 102 may receive a fee from the offer provider for providing the micro-segment data and/or a fee from the user for providing data to the third party trusted service for offers). 

Regarding claim 13, Van Horn and Baum teach the above method of claim 1.  Van Horn also teaches wherein a minimum threshold of buyers is set after which said buying campaign is presented to the suppliers (para [0071], Note that the starting price may be established when the on-line group-buying sale is announced, before any offers have been submitted based on the price curve and/or other featured item data. Such starting prices may be based on a minimum number of units that should be ordered for the on-line group-buying sale to qualify for that price.).

Regarding claim 14, Van Horn and Baum teach the above method of claim 1.  Van Horn also teaches wherein the online platform suggests groups to the moderator based on buyers profile, preferences, liking, interests and exhibited behaviour (para [0016], Numerous high-value micro-segments within newly created user communities may be identified and created. Advertisers and marketers can automate the creation of customized micro-segments to which they can deliver highly targeted and relevant content across a range of multimedia devices).

Regarding claim 15, Van Horn and Baum teach the above method of claim 1.  Van Horn also teaches wherein a nano segment size is fixed as a maximum limit of buyers, and the campaign is closed for prospective buyers after said maximum limit is realized (para [0069], A featured item (e.g., a product or service) to be offered for sale in a PowerBuy™ may be defined by placing onto an e-commerce server a set of data describing the on-line group-buying sale in terms of ... any minimum and maximum quantities available.).

Regarding claim 16, Van Horn and Baum teach the above method of claim 1.  Van Horn also teaches wherein the moderator can seek services of a third party concierge, wherein said third party concierge helps with a procurement process of specific custom needs of the nano segment by bringing relevant suppliers on the platform to collaborate with the nano segment (para [0166], Operators, merchants, and sellers may use negotiating room on-line group-buying sales for a variety of purposes and in a variety of formats and configurations. In one embodiment of the invention, a negotiating room on-line group-buying sale may be used to collect highly up-to-date demand data which may then be applied to ongoing and/or future or concurrent on-line group-buying sales for the same or similar featured items.).

Regarding claim 17, Van Horn and Baum teach the above method of claim 1.  Van Horn also teaches wherein a buying campaign will collect a commitment amount from each of the buyers, and said commitment amount will be utilized to pay the supplier once the services have been delivered (para [0119], consideration may, of course, be applied to the purchase price of the featured item; operators and sellers may apply (or not apply) the consideration in a variety of ways.).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Van Horn and Baum, in view of Chen et al. (U.S. Pre-Grant Publication No. 2004/0236674) (“Chen”).

Regarding claim 18, Van Horn and Baum teach the above method of claim 1.  However, Van Horn does not explicitly teach wherein the online platform partners with a financial institution to provide an online loan to the buyer or provide an option of bill discounting, and wherein decision making of the loan approval or bill discounting will be enabled by the assessment of the nano segment characteristics by said financing institution.
In a similar field of endeavor, Chen teaches wherein the online platform partners with a financial institution to provide an online loan to the buyer or provide an option of bill discounting, and wherein decision making of the loan approval or bill discounting will be enabled by the assessment of the nano segment characteristics by said financing institution (para [0020], server authenticates the credit information and obtains a credit authorization from the credit issuer to reserve funds for payment of the transaction price against the credit before completing the sale). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the noted limitations as taught by Chen in the method of Van Horn, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved way to promptly obtain real-time credit authorization without overloading an e-commerce server (See Chen: para [0005]). 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684